Order entered February 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00094-CR
                               No. 05-22-00095-CR

                    JESSICA NICOLE SHEREN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Grayson County, Texas
              Trial Court Cause Nos. 2021-1-0623 & 2021-1-0630

                                      ORDER

      Appellant filed timely notices of appeal in these cases. The clerk’s records

show trial counsel filed a motion to withdraw on January 31, 2022. The records

also contain appellant’s affidavit of indigency.

      Because the trial court previously found appellant indigent, she is entitled to

court-appointed counsel in these appeals. Therefore, we ORDER the trial court to

appoint an attorney to represent appellant in the appeals.
      We ORDER County Clerk Deanna Patterson to file supplemental clerk’s

records containing the appointment of counsel and any findings or supporting

documentation regarding the appointment within TWENTY DAYS of the date of

this order.

      We DIRECT the Clerk to send copies of this order to the Honorable James

Henderson, Presiding Judge, County Court at Law No. 1; to Deanna Patterson,

Grayson County Clerk; and to the Grayson County District Attorney’s Office,

Appellate Division.

      We ABATE the appeals to allow the trial court an opportunity to comply

with this order. The appeals will be reinstated when the supplemental clerk’s

record is filed or the Court deems it appropriate to do so.


                                              /s/    ERIN A. NOWELL
                                                     JUSTICE